Case 8:20-mj-01657-AAS Document14 Filed 07/13/20 Page 1 of 1 PagelD 131
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

 

 

 

‘TAMPA DIVISION
UNITED STATES OF AMERICA COMMITMENT
: TO ANOTHER DISTRICT
JONATHAN DAVID GRENON CASE No. 8:20-MjJ-1657-T-AAS
CHARGES
Charging Document Statute Charging District
Complaint 18 U.S.C. § 371 Southern District of Florida
18 U.S.C. § 401(3) 1:20-mj-03050-AOR

 

 

 

Description: Conspiracy to defraud and deliver misbranded drugs; criminal contempt

 

 

PROCEEDINGS

 

BOND STATUS: Detention hearing held, defendant detained

 

COUNSEL: None — pro se

 

INTERPRETER: None

 

 

 

TO: THE UNITED STATES MARSHAL

 

You are hereby commanded to take custody of Jonathan David Grenon and to transport the
defendant with a certified copy of this Commitment Order forthwith to the Charging District and there
deliver him to the United States Marshal for that District or to some other officer authorized to receive
the defendant.

 

 

 

July 13, 2020
i
AM “ARNOLD SA NE
UNITED STATES MAGISTRATE JUDGE
RETURN
Commitment Order Place of Commitment: Date Defendant Committed:
Received:

 

 

 

Date United States Marshal By Deputy Marshal

 

 

 

 

 

 
